Filed 7/11/16 P. v. Buchanan-Martin CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                       (Amador)
                                                            ----


THE PEOPLE,                                                                              C080809

                   Plaintiff and Respondent,                                     (Super. Ct. Nos.
                                                                             15CR23306, 15CR23668)
         v.

TAYLOR WAYNE BUCHANAN-MARTIN,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436
(Wende). In accordance with People v. Kelly (2006) 40 Cal. 4th 106, 110, we provide a
summary of defendant’s offenses and the proceedings in the trial court.

         On September 3, 2015, in case No. 15CR23306,1 a consolidated complaint
(hereafter complaint) was filed in Amador County Superior Court, charging defendant
Taylor Wayne Buchanan-Martin with the following felonies: inflicting corporal injury


1 Case No. 15CR23306 was the lead case after consolidation with two prior cases,
No. 15CR23164 and No. 15CR23171.


                                                             1
on a cohabitant (Pen. Code, § 273.5, subd. (a)—count I);2 assault with a deadly weapon
(§ 245, subd. (a)(1)—count II); making criminal threats (§ 422, subd. (a)—count III);
assault by means likely to produce great bodily injury (§ 245, subd. (a)(4)—count IV);
false imprisonment by violence (§ 236—count V); and dissuading a witness from
prosecuting a crime (§ 136.1, subd. (b)(2)—count VI). The complaint also charged the
following misdemeanors: disobeying a court order (§ 166, subd. (a)(4)—counts VII-
XLV); inflicting corporal injury on a cohabitant (§ 273.5, subd. (a)—counts XLVI &
XLIX); interference with a cell phone (§ 591.5—count XLVII); dissuading a witness
(§ 136.1, subd. (b)(1)—count XLVIII); violating a criminal protective order (§ 166, subd.
(c)(1)—counts L & LI); and disobeying a domestic relations court order (§ 273.6, subd.
(a)—count LII). As to counts I, III, and V, the complaint alleged that defendant
personally used a deadly and dangerous weapon, a knife. (§ 12022, subd. (b)(1).)

       On September 11, 2015, defendant pleaded guilty to counts II and VI pursuant to
People v. West (1970) 3 Cal. 3d 595, and no contest to counts VIII and XLVI, in return
for a stipulated sentence of four years in case No. 15CR23306. Defendant also entered a
guilty plea under West in another matter, case No. 15CR23668, to two felony counts of
resisting an executive officer. (§ 69.)

       As to the lead case, No. 15CR23306, the parties stipulated that the factual basis for
the plea came from the preliminary hearing testimony. The victim testified that
defendant, with whom she had been living for a month and a half, grabbed her by the
arm, put his hands around her neck and choked her while pinning her against a wall, held
a knife to her throat, and threatened to kill her. Afterward, knowing that there was an
emergency protective order on the victim’s behalf against him, defendant called the
victim from jail to try to dissuade her from pressing charges.


2 Undesignated statutory references are to the Penal Code.



                                             2
       As to case No. 15CR23668, the prosecutor stated without dispute that on two
separate occasions, defendant physically resisted correctional officers in jail.

       On November 13, 2015, the trial court sentenced defendant in cases
No. 15CR23306 and No. 15CR23668 to an aggregate state prison term of five years four
months, consisting of two years (the low term) on count II in case No. 15CR23306, two
years (the midterm) consecutive on count VI in that case, and two consecutive eight-
month terms (one-third the midterm) on the two counts of resisting an executive officer in
case No. 15CR23668, with the two misdemeanors in case No. 15CR23306 to run
concurrent. The court granted 312 days of presentence custody credit (240 actual days
and 72 conduct days). Subsequent to sentencing, the court corrected the custody credit
order to 344 days, including 104 days of conduct credit, and ordered the abstract of
judgment corrected nunc pro tunc to reflect the new order.

       The trial court imposed a $300 restitution fine (§ 1202.4, subd. (b)), a $300
suspended parole revocation restitution fine (§ 1202.45), a $240 court operations
assessment (§ 1465.8), and a $180 criminal conviction assessment (Gov. Code, § 70373).

       Defendant appealed. We appointed counsel to represent defendant on appeal.
Counsel filed an opening brief that sets forth the facts of the case and requests this court
to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.




                                              3
                                 DISPOSITION

     The judgment is affirmed.




                                               BUTZ   , Acting P. J.




We concur:



     MURRAY             , J.



     DUARTE             , J.




                                      4